Citation Nr: 9933651	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  98-11 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for residuals of an injury to the right 
knee prior to February 24, 1986.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to November 
1969 with additional service in the Naval Reserve from 
November 1971 to December 1973.
This matter arises before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that determined 
that an earlier effective date for compensation benefits 
prior to February 24, 1986 was not warranted.

In the rating decision dated in January 1998, the RO 
recognized that a clear and unmistakable error had been 
identified with respect to a prior rating decision dated in 
June 1986.  Essentially, the RO stated that such error 
related to the zero percent evaluation assigned for residuals 
of an injury to the right knee, which, in fact, should have 
been a 10 percent evaluation effective from the date of the 
original claim for benefits, February 24, 1986.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for residuals of an injury to the right knee was received in 
February 24, 1986, more than one year following his 
separation from service.  

2.  The veteran was found to have some cruciate ligament 
instability during VA examination conducted in May 1986.


CONCLUSION OF LAW

The criteria for assignment of an earlier effective date 
prior to February 24, 1986 for the award of service 
connection for residuals of an injury to the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71, Diagnostic Code 5257 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran in this case asserts that he is entitled to an 
earlier effective date for his right knee disability based on 
the fact that he already had such disability at the time of 
his discharge from service.  Essentially, the veteran 
acknowledges that he first informed the VA of his right knee 
disability in 1986 and claimed entitlement at that time, but 
that had he known earlier about his rights to file a claim 
based on an inservice injury, he would have done so at the 
time he separated from service. 

At the outset, the Board notes that the veteran has submitted 
a well grounded claim.  The VA, therefore, has a duty to 
assist with the development of the facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

Generally speaking, the controlling rules and law provide 
that the effective date of an original claim, a reopened 
claim, or a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1999).  
Should the application for compensation be received by the 
adjudicating agency within one year from discharge from 
service, the effective date of such award shall be the day 
following the date of discharge or release.  

In relevant part, the RO granted the veteran's claim of 
entitlement to service connection for residuals of an injury 
to the right knee in a rating decision dated in June 1986 and 
assigned a zero percent evaluation effective from February 
24, 1986.  At that time, the RO considered the veteran's 
service medical records that included an injury to the right 
knee in 1966, related surgery, and ongoing treatment for 
related complaints.  Subsequently, the record supports that 
the veteran underwent a VA orthopedic examination and x-ray 
study in May 1986 for complaints of pain in the right knee, 
particularly during the cold weather.  As noted above, based 
on clear and unmistakable error, in a January 1998 rating 
action, the RO increased the veteran's evaluation to 
10 percent effective from February 24, 1986.

Overall, there are no objective data or specific claims 
related to the veteran's right knee disability prior to 
receipt of the veteran's original claim in February 1986.  
Specifically, following the veteran's discharge in November 
1969, there is no pertinent evidence of record to support the 
assignment of an earlier effective date.  The veteran gave 
testimony during a hearing on November 4, 1998, to the effect 
that at the time he was discharged from service, he was not 
told about applying for benefits and was only aware of the 
availability of educational benefits.  See Transcript (T.) at 
3.  Further, the veteran stated that the only treatment he 
received after service was during his period in the Naval 
Reserves from November 1971 to December 1973 when he was 
given pain medication.  (T.) at 3.  Additionally, the veteran 
stated that he only learned from a coworker in 1986 that VA 
compensation benefits were available, at which time he filed 
a claim.  (T.) at 5.  The veteran stated that his service 
records clearly support the injury to his right knee and 
ensuing treatment during service, and that the inservice 
occurrence should constitute the date from which he should be 
compensated.  (T.) at 5.  

Nonetheless, in spite of the veteran's allegations, the 
record substantiates that entitlement arose on the date of 
the veteran's original claim, received on February 24, 1986.  
38 C.F.R. § 3.400.  Therefore, based on the above, the Board 
concludes that the veteran is not entitled to an effective 
date for the award of service connection for residuals of an 
injury to the right knee prior to February 24, 1986.


ORDER

Entitlement to an earlier effective date prior to February 
24, 1986 is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

